Citation Nr: 0844455	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-17 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously-denied claim for service connection for 
claimed shell fragment wounds of the neck and back.

2.  Entitlement to service connection for claimed residuals 
of a head injury.

3.  Entitlement to service connection for cancer, claimed as 
due to exposure to herbicides during military service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The veteran had active military service from April 1966 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran originally requested a hearing before the Board 
in conjunction with his appeal, and a hearing was duly 
scheduled at the RO for November 2008.  However, the veteran 
submitted a letter in October 2008 requesting that his 
scheduled hearing be cancelled and that the case be forwarded 
to the Board for adjudication based on the evidence of 
record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  The RO denied service connection for a shell fragment 
wound to the neck and back in a rating decision issued in 
August 1992; the Board affirmed the denial in a decision 
issued in January 1997.

3.  The Board issued a decision in July 1998 that denied the 
veteran's petition to reopen the previously-denied claim for 
claimed shell fragment wound of the neck and back.  The 
veteran's Motion for Reconsideration was denied by the Board 
in January 1999.

4.  Evidence received since the July 1998 decision by the 
Board is cumulative or redundant of evidence of record at the 
time of the prior denial, does not relate to unestablished 
facts necessary to substantiate a claim for service 
connection, and does not raise a reasonable possibility of 
substantiating the claim.  

5.  There is no medical or objective lay evidence of a head 
injury during military service, and no medical evidence of 
current residuals of a head injury.

6.  The veteran served in the Republic of Vietnam during the 
period of presumptive exposure to Agent Orange.

7.  The veteran is not diagnosed with a cancer for which 
presumptive service connection may be awarded, or with any 
other cancer.


CONCLUSIONS OF LAW

1.  The Board's July 1998 decision is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.302, 20.1100 
(2008).  

2.  As evidence received since July 1998 is not new and 
material, the criteria to reopen the claim of service 
connection for residuals of shell fragment wounds to the neck 
and back are not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).  

3.  The veteran does not have a disability manifested by 
residuals of a head injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).  

4.  .  The veteran does not have a disability manifested by 
cancer that was incurred in or aggravated by active service, 
to include as due to exposure to herbicides.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.309(e), 3.313 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims 
herein decided has been accomplished.  

In April 2004 and June 2004 the RO sent the veteran letters 
advising him that to establish entitlement to service 
connection for a disability the evidence must show a current 
disability, an injury or disease in service, and a 
relationship between the claimed disability and military 
service. The letters also advised the veteran that to reopen 
a previously-denied claim there must be new and material 
evidence in support of the petition to reopen, and defined 
the meaning of "new and material evidence."

The veteran had an opportunity to respond prior to issuance 
of the rating decision in August 2004.  The Board accordingly 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claims on 
appeal and that he has been afforded ample opportunity to 
submit such information and evidence.  

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As noted 
above, the April 2004 and June 2004 letters satisfied that 
requirement.  

The Board also finds that letters cited above satisfied the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The letters advised the veteran that VA is responsible for 
getting relevant records from any Federal agency (including 
military, VA and Social Security records) and that VA would 
make reasonable efforts to obtain records on the veteran's 
behalf from non-Federal entities (including private 
hospitals, state and local governments, and employers) if 
provided appropriate authorization to do so.  

Both letters advised the veteran of the evidence that had 
been received to date, and both letters specifically advised 
the veteran, "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  

Proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  38 C.F.R. 
§ 3.159(b)(1). As explained, all three content-of-notice 
requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements in regard to the 
rating issues were provided to the veteran before the rating 
actions on appeal.  However, the Board finds that any 
arguable delay in providing full VCAA notice prior to the 
rating decisions was not prejudicial to the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed 
before the case was readjudicated as reflected in the 
Supplemental Statement of the Case (SSOC) issued in August 
2008.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran has been afforded ample opportunity to submit such 
information and/or evidence.  Neither in response to the 
letters cited hereinabove nor at any other point during the 
pendency of this appeal has the veteran informed the RO of 
the existence of any evidence-in addition to that noted 
below-that needs to be obtained prior to appellate review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that VA notice must include 
information regarding the how VA establishes disability 
ratings and the effective date that may be assigned.  This 
was accomplished by a letter in March 2006.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims herein 
decided.  

The veteran's service treatment record (STR), service 
personnel record (SPR), and post-service VA and non-VA 
medical records have been associated with the claims file.  
The veteran has not identified, and the file does not 
otherwise indicate, that there are any other medical 
providers having records that should be obtained before the 
claims are adjudicated.  

The veteran has not been provided with a VA medical 
examination.  However, as noted in detail below the veteran 
had not shown he currently has cancer or currently has 
residuals of a head trauma, nor does the evidence show head 
trauma in service.  He has therefore not presented a prima 
facie case for service connection, and VA examination is not 
required at this point. 38 C.F.R. § 3.159(c)(4). 

In specific regard to the petition to reopen a claim for 
service connection for shell fragment wound, the VCAA duty to 
assist is not triggered unless the claim is reopened.  
38 U.S.C.A. § 5103A. 

The veteran has been advised of his entitlement to a hearing 
before the RO's hearing officer and/or before the Board.  He 
requested a hearing before the Board, and a hearing was duly 
scheduled at the RO, but the veteran withdrew his request for 
hearing in writing.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Petition to reopen a previously-denied claim

The RO issued a rating decision in August 1992 denying 
service connection for residuals of shell fragment wounds to 
the neck and back, based on a finding that there was no 
medical evidence of such wounds or such residuals.  The 
veteran appealed, and in January 1997 the Board issued a 
decision affirming the denial of service connection.

The veteran subsequently submitted a petition to reopen the 
claim.  In July 1997 the RO issued a rating decision denying 
the petition, based on a finding that new and material 
evidence had not been received in support of the petition.  
The Board issued a decision in July 1998 affirming the RO's 
decision.  The veteran thereupon filed a Motion to 
Reconsider, which the Board denied in January 1999.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

VA is required to review for newness and materiality of the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.   Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
this case, the Board's decision in July 1998 is the last 
final disallowance on any basis.

The veteran submitted the instant petition to reopen his 
claim in February 2004.

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The newly presented evidence need not be probative of all the 
elements required to award the claim, but only need to be 
probative in regard to each element that was a specified 
basis for the last disallowance.  Evans, 9 Vet. App. 273, 
284.

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge, 155 F.3d 1356.

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening the 
veteran's claim, unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).
  
In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited above, and by applicable 
case law, "new" evidence is that which was not of record at 
the time of the last final disallowance (on any basis) of the 
claim, and is not duplicative or "merely cumulative" of 
other evidence then of record.  This analysis is undertaken 
by comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence of record at the time of the Board's July 1998 
decision consisted of the following: STR; VA medical 
examination report in June 1983; veteran's statement received 
in May 1991 asserting that he suffered shell fragment wounds 
during Operation KINGFISHER in July 1967, and was promised 
the Purple Heart Medal and Silver Star Medal but never 
received them; VA X-rays of the lumbar spine in June 1991 and 
cervical spine in August 1991 showing no abnormalities; 
VA medical examination report in December 1991; veteran's 
statement in March 1993 alleging  hospitalization for shell 
fragment wounds in Dong Ha and Da Nang; VA medical progress 
note dated in September 1994 citing low back pain status post 
shrapnel; and, VA outpatient treatment reports dating from 
December 1994 to June 1995.

The evidence received since the Board's July 1998 rating 
decision consists of the following: the veteran's petition to 
reopen, received in February 2004 and asserting treatment in 
Dong Ha and Da Nang; private medical records relating to 
lumbar and cervical spine surgery and treatment during the 
period May 2001 through October 2002 (not showing any history 
of shrapnel wounds or current residuals); VA outpatient 
treatment reports dating from February 1991 through December 
1994 (not showing any indication of shrapnel wounds or 
current residuals); private medical examination dated in 
September 2003; the veteran's NOD received in September 2004 
asserting removal of shrapnel had caused permanent nerve 
damage; SSA decision dated in January 2004 with supporting 
medical records (silent in regard to shrapnel wounds); SPR 
(showing participation in Operation KINGFISHER but not 
documenting wounds received during that operation)..

The Board finds that the items identified hereinabove are 
"new" evidence in the sense that they were not before the 
Board in July 1998.  

The new items of evidence, however, are not "material" 
because nothing therein shows that the veteran suffered shell 
fragment wounds in service or has current residuals of shell 
fragment wounds, which are the two elements that led the 
claim to be originally denied.

In fact, the veteran's assertions of having been wounded and 
treated in Vietnam are indistinguishable from those he 
claimed in connection with the original denial of the claim 
and are accordingly cumulative and redundant of statements 
reviewed by the RO and the Board in the course of the 
previously-denied claim. 

The Board notes at this point that the veteran identified 
being wounded in July 1967 during Operation KINGFISHER and 
being treated for wounds in Dong Ha and Da Nang.  SPR confirm 
that the veteran participated in Operation KINGFISHER from 
July-October 1967.  However, SPR also show that the veteran's 
one-week hospitalization in Da Nang (for unspecified reasons) 
occurred in June-July 1968, one year after the veteran's 
alleged wounding and eight months after the termination of 
Operation KINGFISHER.  SPR therefore do not provide material 
evidence in support of his claim.  

Accordingly, nothing in the additional evidence relates to an 
unestablished fact necessary to substantiate the claim or 
raises a reasonable possibility of substantiating the claim.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim of service 
connection for residuals of shell fragment wounds to the neck 
and back has not been received, and the Board's decision of 
July 1998 remains final.  

As the veteran is this case has not fulfilled his threshold 
burden of submitting new and material evidence to reopen this 
finally-disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  
  

B.  Entitlement to service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.  


Service connection for residuals of a head injury

STR show no indication of a head injury during military 
service.  The veteran's separation physical examination in 
May 1969 shows no physical or neurological abnormality 
consistent with concussion or head trauma.

Treatment records from Cobb General Hospital show that the 
veteran suffered a work-related injury in September 1977 when 
the truck he was driving was hit by a train, resulting in 
injury to the right side of the head as well as the back, 
neck, and left leg.  


During a special VA neuropsychiatric examination in June 1983 
the veteran reported having been hit by a forklift in 
December 1982, with resulting headaches and blackout spells.  
He tried to return to work in February 1983 but had a 
blackout and fell down some stairs, resulting in a period of 
unconsciousness of about one hour.  The veteran stated he was 
pursuing nonservice-connected pension, not service connection 
for a disability.  Clinical examination revealed no 
neurological deficits.  The examiner diagnosed atypical 
seizure disorder, cause undetermined.

The veteran subsequently had a VA electroencephalogram (EEG) 
in July 1983 to determine evidence of organicity.  The 
referral noted history of head injury in December 1982 with 
period of unconsciousness for about one hour, followed by two 
inconsistent brain scans (one indicating subdural hematoma 
but the other apparently negative).  The referral noted 
history of three atypical seizures, and syncope with a 
convulsive component.  However, the EEG was normal.

The veteran had an examination at Apex Medical Center in 
September 2003 in which he reported having suffered blunt 
force trauma during an assault in March 2000, with subsequent 
migraine headaches and blackout spells.  Examination revealed 
reported headaches and dizziness, although neurological 
examination was within normal limits.  The examiner diagnosed 
history of closed head injury.

Based on the evidence above the Board finds that the veteran 
has not shown either a head injury in service or a current 
disability manifested by residuals of head trauma.

In regard to injury in service, the veteran is competent to 
report events during military service.  In this case, 
however, he has not cited any specific head injury, and there 
is no indication in STR of any such injury.  

Even if the head injury in service could be conceded, it is 
not enough that a condition or injury occurred in service 
alone is not enough; there must be a disability resulting 
from that condition or injury.  Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1993).  

Existence of current disability must be shown by competent 
medical evidence.  Degmetich, 104 F.3d 1328.  "Current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.   Chelte v. Brown, 10 Vet. App. 268 (1997).

In this case there is no medical evidence of a current 
disability.  As noted above, the veteran has been treated by 
VA and private medical providers since September 1977 for 
reported symptoms such as headaches, seizures and syncope, 
but there is no competent diagnosis of record of any current 
residuals of a head trauma

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the veteran currently has the 
same condition; or (2) a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. 488, 
496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

In this case the veteran has not asserted, and the evidence 
does not show, that he has had chronic symptoms associated 
with head trauma continuously since discharge from service.  

The Board accordingly finds that the criteria for service 
connection for residuals of a head injury are not met, and 
the claim must therefore be denied.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt rule does not apply.  
Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


Service connection for cancer

The Board notes at the outset that an RO rating decision 
issued in November 1994 denied service connection for non-
Hodgkin's lymphoma, based on a finding that there was no 
diagnosis of non-Hodgkin's lymphoma of record.  The veteran 
appealed, and in July 1998 the Board issued a decision 
affirming the denial of service connection for non-Hodgkin's 
lymphoma.

However, if the prior final denial and the currently claimed 
disorder involve different diagnostic codes, they are 
different claims for the purpose of VA adjudication.  A claim 
for one diagnosed disease or injury cannot be prejudiced by a 
claim for another diagnosed disease or injury; rather, the 
two claims must be considered independently.  Boggs v. Peake, 
No. 2007-7137 (Fed. Cir. Mar. 26, 2008), citing Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  

In February 2004 the veteran submitted the present claim for 
"cancer" as due to exposure to Agent Orange.  

Exposure to herbicides is presumed if a veteran served in the 
Republic of Vietnam during the qualifying period.  38 C.F.R. 
§§ 3.307(a)(6), 3.313.  In this case the evidence shows that 
he served in the Republic of Vietnam during the qualifying 
period, so exposure to Agent Orange is presumed.  

The Secretary of Veterans Affairs has determined that there 
is no presumptive positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  Disorders presumptively associated 
with exposure to herbicides are listed in 38 C.F.R. 
§ 3.309(e).  

The veteran does not have any of the cancers listed in 
38 C.F.R. § 3.309(e), so the presumption of service 
connection does not apply.

Without the presumption, a claimant can establish service 
connection for disability due to Agent Orange exposure with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In this case there is no medical evidence of any cancer 
whatsoever, so the first element of service connection is not 
met.

The veteran had an examination at Apex Medical Center in 
September 2003 in which he reported having been told by a 
physician that he should be worked up for possible cancer 
because of symptoms including chest pain and weight loss; 
however, there was no current confirmed diagnosis of cancer.  
Examination on that occasion did not result in a current 
diagnosis of cancer, nor is there any diagnosis of cancer to 
be found in the claims file.

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability, and in the absence of a proof of present 
disability there can be no claim.  Brammer, 3 Vet. App. 223, 
225.  This is the essence of the first part of the Hickson 
analysis.
 
Given that there is no evidence whatsoever of a current 
diagnosis of cancer, the question of nexus between claimed 
cancer and military service, to include Agent Orange 
exposure, is not reached.

Based on the evidence and analysis above the Board finds that 
the criteria for service connection for cancer are not met, 
and the claim must be denied.

In arriving at its determination the Board has considered the 
benefit-of-the-doubt rule.  However, the preponderance of the 
evidence is against the claim and the rule does not apply.  
Gilbert, 1 Vet. App. 49, 55.  


ORDER

As new and material evidence to reopen the claim for service 
connection for residuals of shell fragment wounds to the neck 
and back has not been received, the appeal to this extent is 
denied.   

Service connection for residuals of a head injury is denied.

Service connection for cancer is denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


